PER CURIAM:
Claimant seeks an award in the sum of $722.08 for damages and injuries sustained when his 1971 Dodge automobile struck a rock, approximately 18 inches in diameter, located three feet from the center line of the southbound lane of West Virginia State Route 219 near Benbush, Preston County, West Virginia, on March 7, 1979. Claimant also alleges that a pothole to the right of the rock and in the southbound lane of Route 219 contributed to this accident and the damages to his automobile.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of either of the defects in question, the claim must be denied.
Claim disallowed.